Eberly, J.
This is a companion case of City of Lincoln v. Nebraska Workmen’s Compensation Court, p. 225, post, 274 N. W. 576.
In the instant case the city of Lincoln attempted to perfect an appeal to the district court for Lancaster county from the order or judgment entered by Honorable Frank M. Coffey, a judge of the Nebraska workmen’s compensation court.
Subsequently, this appeal was dismissed by the district court for want of jurisdiction.
The proceeding now before us is an appeal from such order of dismissal. The principles announced by this court in City of Lincoln v. Nebraska Workmen’s Compensation Court, p. 225, post, 274 N. W. 576, are here applicable and controlling.
Therefore, the judgment of dismissal entered by the district court is
Affirmed.